Citation Nr: 0721613	
Decision Date: 07/18/07    Archive Date: 08/02/07	

DOCKET NO.  04-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
spondylosis of the cervical spine.  

2.  Entitlement to an initial evaluation in excess of 
20 percent for degenerative disc disease at the levels of the 
fourth and fifth lumbar vertebrae, and at the fifth lumbar 
vertebra and first sacral segment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, as well as from August 2003 and August 2004 
decisions by the VARO in Montgomery, Alabama.  

This case was previously before the Board in November 2006, 
at which time it was remanded in order that the veteran might 
be afforded a travel board hearing, in addition to a 
Statement of the Case on the issue of entitlement to an 
initial evaluation in excess of 20 percent for service-
connected degenerative disc disease at the levels of the 
fourth and fifth lumbar vertebrae, and at the fifth lumbar 
vertebra and first sacral segment.  Such development having 
been accomplished, the case is now, once more, before the 
Board for appellate review.  

For reasons which will become apparent, the appeal as to the 
issue of entitlement to an initial evaluation in excess of 
20 percent for degenerative disc disease at the levels of the 
fourth and fifth lumbar vertebrae, and at the fifth lumbar 
vertebra and first sacral segment is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify you if further action is required on your 
part.  



FINDING OF FACT

Degenerative spondylosis of the cervical spine is not shown 
to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's period of active military service.  


CONCLUSION OF LAW

Degenerative spondylosis of the cervical spine was not 
incurred in or aggravated by active military service, nor may 
osteoarthritis of the cervical spine be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at a hearing before the 
undersigned Veterans Law Judge in April 2007; VA and private 
treatment records; and VA and private examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the appellant's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for 
degenerative spondylosis of the cervical spine.  In that 
regard, service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within one year of date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of any chronic disability of the cervical spine.  
While in February 1977, the veteran received treatment for 
what was described at that time as muscle strain in his neck, 
that episode was, apparently, acute and transitory in nature, 
and resolved without residual disability.  As of the time of 
a service separation examination in May 1979, the veteran's 
neck and musculoskeletal system were within normal limits, 
and no pertinent diagnosis was noted.  

The earliest clinical indication of the presence of a 
potentially chronic cervical spine disability is revealed by 
private medical records dated in October 1991, more than 12 
years following the veteran's discharge from service, at 
which time he was seen for a complaint of neck pain.  
Significantly, at that time, the veteran showed very little 
limitation of motion of his cervical spine.  Moreover, within 
two weeks, the veteran's cervical spine range of motion was 
within normal limits, and there were no complaints of pain.  
Following a VA orthopedic examination in July 2004 (which 
examination involved a full review of the veteran's claims 
folder), it was the opinion of the examiner that the 
veteran's degenerative spondylosis of the cervical spine was 
the result of the "aging process."  According to the 
examiner, that conclusion was based on the veteran's total 
lack of neck complaints following his initial injury in 
service.  

Based on the aforementioned the Board is unable to reasonably 
associate the veteran's current cervical spine pathology, 
first persuasively documented many years following service 
discharge, with any incident or incidents of his period of 
active military service.  Accordingly, service connection for 
degenerative spondylosis of the cervical spine must be 
denied.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of June 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence should 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant efforts adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private treatment records and examination reports, and the 
transcript of a hearing before the undersigned Veterans Law 
Judge in April 2007.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

Service connection for degenerative spondylosis of the 
cervical spine is denied.  


REMAND

In addition to the above, the veteran in this case seeks an 
initial evaluation in excess of 20 percent for degenerative 
disc disease at the levels of the fourth and fifth lumbar 
vertebra, and at the fifth lumbar vertebra/first sacral 
segment.  In pertinent part, it is contended that current 
manifestations of that disability are more severe than 
presently evaluated, and productive of a greater degree of 
impairment that is reflected by the 20 percent evaluation now 
assigned.  

In that regard, a review of the record discloses that, during 
the course of a hearing before the undersigned Veterans Law 
Judge in April 2007, the veteran indicated that he was 
currently receiving VA treatment for his service-connected 
low back disability.  When questioned by the Veterans Law 
Judge regarding the last time he had received treatment for 
his lower back, the veteran responded that it was in "June or 
July" of 2006.  See Transcript, p. 20.  Significantly, at the 
present time, none of the aforementioned records are part of 
the veteran's claims folder.  Moreover, as alluded to by the 
veteran's representative at the time of the aforementioned 
hearing, the veteran last underwent a VA compensation 
examination for his service-connected low back disability in 
2004, approximately three years ago.  Under the 
circumstances, the Board is of the opinion that additional 
development, to include a more contemporaneous examination, 
would be appropriate prior to a final adjudication of the 
veteran's claim for an increased evaluation.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any additional pertinent VA or other 
inpatient or outpatient treatment 
records, to include all records referred 
to by the veteran at the time of the 
aforementioned April 2007 hearing, should 
be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
degenerative disc disease at the levels 
of the fourth and fifth lumbar vertebrae, 
and at the fifth lumbar vertebra/first 
sacral segment.  The RO is advised that 
the veteran must be given notice of the 
date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse affect on his 
claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
current severity of the veteran's 
service-connected low back disability, to 
include any and all limitation of range 
of motion, as well as functional loss 
associated with pain, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also discuss 
factors associated with disability, such 
as objective indications of pain or 
pressure on manipulation.  Finally, the 
examiner should inquire as to whether the 
veteran experiences flareups and/or 
incapacitating episodes associated with 
his service-connected low back 
disability.  To the extent possible, any 
additional limitation of motion 
attributable to flareups should be 
described.  


The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
initial evaluation in excess of 
20 percent for degenerative disc disease 
at the levels of the fourth and fifth 
lumbar vertebrae, and at the fifth lumbar 
vertebra/first sacral segment.  Should 
the benefit sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent Statement of the Case (SOC) 
in March 2007.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


